— In an action for absolute divorce,’ defendant appeals (1) from an interlocutory judgment in favor of plaintiff; from an order (2) granting plaintiff’s motion for counsel fee and temporary alimony; and from an order (3) denying his motion to vacate and set aside the order of an official referee which granted counsel fee and' alimony. Interlocutory judgment and orders, insofar as appealed from, unanimously, affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.